 
International Energy, Inc.
Code of Ethics
 
OVERVIEW
 
International Energy, Inc. (hereafter “International Energy”) has adopted a Code
of Ethics that applies to all Officers, Directors, and Employees of the company
and its affiliates (herein collectively referred to as, “Employee” or
“Employees”). In so doing, this Code of Ethics demands the highest standards of
business conduct required of all Employees. The Code of Ethics is part of
International Energy’s ongoing effort to comply with applicable laws and have an
effective program in place to prevent and detect violations of law; this code is
an effort to train and educate International Energy Employees about ethical
business practices.
 
OBJECTIVE
 
A key International Energy objective is to conduct business operations in the
most ethical manner possible. International Energy cares about its Employees,
shareholders, clients, suppliers and the communities in which it conducts
business operations. During the course of meeting its business objectives,
International Energy believes that it is essential for all Employees to
understand and comply with the Code of Ethics and in so doing, participate in
International Energy’s way of operating its business.
 
STANDARD OF CONDUCT
 
International Energy insists that all aspects of its business operations be
conducted with honesty, integrity, fairness and with respect for those affected
by its business activities. Similarly, International Energy expects the same in
its relationships among those with whom it does business. All Employees are
expected to maintain and promote integrity and honesty in all business
transactions. Employees must conduct themselves according to the highest ethical
standards and are expected to apply ethical business practices in the
administrative and financial affairs of International Energy business
operations. There is no Code of Ethics that can expect to define suitable
behavior for each situation, nor should it seek to do so. As such, Employees are
expected to exercise vigilance and make considered judgment of what is right and
proper in any particular situation. While carrying out the business operations
of International Energy, Employees are expected to be accountable, truthful,
trustworthy, conscientious, and committed to the highest standards of ethical
business practices. As such, Employees are required to avoid all impropriety as
well as the appearance of impropriety when conducting International Energy
business operations.
 
 
 

--------------------------------------------------------------------------------

 
 
ACCURACY AND COMPLETENESS OF ACCOUNTING RECORDS
 
International Energy’s accounting and supporting documents must accurately and
completely describe and represent the nature and result of International
Energy’s business operations. The results and activities of International
Energy’s operations must be presented in a fair and unbiased manner.
International Energy business transactions must be appropriately authorized as
well as completely and accurately recorded on the Company’s books. Proposed
budgets, financial assessments, evaluations and fiscal presentations must fairly
present all information relevant to the business transaction. Furthermore, at no
time will the Company establish or maintain cash funds or asset accounts which
are unrecorded. Misappropriation, wrongful allocation, or improper use of the
Company’s assets and property, or the false entry to records and reports by any
Employee or by others must be reported to Board of International Energy.
 
ACCURATE AND TIMELY COMMUNICATION
 
International Energy expects Employees to be completely truthful and forthright
in all internal and external interactions and communications, whether with
shareholders, clients, government agencies, or others. Employees will ensure
that all statements are accurate and complete with no misrepresentations which
may mislead or misinform. In all cases, Employees are expected to provide full,
prompt and accurate disclosure to governmental agencies.
 
MAINTAINING AND RETAINING RECORDS
 
In order to maintain the security and integrity of International Energy’s
record-keeping and reporting systems, all Employees must adhere to applicable
records retention procedures and fully understand how to document and transact
entries that fall within their jurisdiction. All Employees are expected to
comply fully with audits and provide timely response to requests for records or
other materials from or on behalf of International Energy’s auditors or
management.
 
COMPLYING WITH THE LAW
 
International Energy Employees are expected to fully comply with both the letter
and the spirit of the laws and regulations of the countries in which the Company
conducts business. International Energy Employees are expected to act in
accordance with the accepted business practices in commercial markets and adhere
to the contractual terms and conditions applicable to any business transaction.
All Employees must commit to abiding by all applicable laws and regulations. The
breach of rules, regulations, ethical standards, and laws cannot be justified by
the pursuit of profit or the departure from acceptable practice by competitors.
 
INSIDER TRADING
 
International Energy Employees are strictly prohibited by law from buying or
selling the Company’s shares or any other public security as a result of inside
information. Furthermore, it is against the law and unethical to provide such
information about International Energy to other individuals or companies so that
they may gain. In accordance with the Code of Ethics, Employees are strictly
prohibited from trading in shares of International Energy, clients or suppliers
as a result of any inside information.
 
 
 

--------------------------------------------------------------------------------

 
 
ENVIRONMENTAL ISSUES
 
International Energy is committed to running its business in an environmentally
sound and sustainable manner. International Energy’s objective is to ensure that
its business operations have the minimum adverse environmental impact
commensurate with the legitimate needs of its business operations.
 
DISCLOSURE OF PERSONAL INTEREST
 
International Energy Employees are expected to fully disclose any personal
interest(s) which could impinge or might reasonably be considered by others to
conflict with their business dealings with industry. International Energy
Employees must not engage in personal activities and financial interests that
may conflict with their responsibilities and obligations to the Company or give
assistance to competitors, in conflict with the interests of International
Energy or its clients. Under all circumstances, Employees must obtain the formal
consent of International Energy management if they intend to become partners,
shareholders, or Directors, or participants in companies outside the
International Energy corporate structure.
 
PERSONAL DISCRETION AND CONFIDENTIALITY
 
At all times, Employees are expected to respect the confidentiality of
information received during the course of business dealings and must never use
such information for personal benefit or gain. Employees are expected to give
information during the course of business which is truthful, complete and fair
and never intended to mislead. Employees cannot disclose International Energy’s
trade secrets, confidential or proprietary information, or any other such
information without the written, formal authorization of management. Such
information may not be disclosed as a means of making profit, gains or benefits.
At no time can Employees use Internet bulletin boards, chat rooms, messaging
services, or other electronic systems to discuss issues, affairs, or opinions
related to International Energy or any of its industries, or to respond to
comments about the Company. International Energy considers electronic postings
to be the same as “speaking to the media”.
 
FAIR COMPETITION
 
International Energy is committed to vigorous yet fair competition and supports
the development of appropriate competition laws. Each Employee must avoid any
business arrangement that might prevent the effective operation of fair
competition.
 
 
 

--------------------------------------------------------------------------------

 
 
COMPLIANCE WITH THE COMPANY’S CODE OF ETHICS
 
International Energy’s Board of Directors is responsible for ensuring that the
standards outlined in the Code of Ethics are fully communicated to all Employees
and are similarly understood and adhered to. Should the Company experience loss
of business as a result of adhering to the Code of Ethics, the Board of
Directors will not criticize, condemn or complain. Likewise, should a real or
suspected breach of the Company’s Code of Ethics be brought to the attention of
the Company, the Board of Directors will ensure that the reporting Employee does
not suffer as a consequence of doing so. The Company’s Code of Ethics are
reflective of International Energy’s ethical standards and expectations.
Accordingly, Employees are expected to fulfill the Company’s ethical commitments
in a way that is clearly visible to all those with whom International Energy
conducts its business. At all times, Employees are expected to fully comply with
the standards established in the Code of Ethics and ensure that their personal
conduct is always above reproach. International Energy expects each Employee to
ensure that the conduct of others around him or her is in compliance with the
Code of Ethics and that any breach of the same is duly reported to management.
All breaches of the law or violations of regulations and the standards of
conduct listed in this Code of Ethics may lead to serious consequences for the
Employee concerned; International Energy Employees have a legal, moral, and
ethical duty to report any such real or suspected violation to the Board of
Directors and regulatory authorities.
 
“CODE OF ETHICS” ENFORCEMENT
 
International Energy Employees understand and acknowledge that a breach of the
Code of Ethics can result in severe disciplinary action, including but not
necessarily limited to termination. The Company’s Code of Ethics will be fairly
enforced at all levels, without prejudice.
 
ANNUAL ACKNOWLEDGEMENT
 
Each Employee will be required to sign a statement annually that he or she has
read and understands International Energy’s Code of Ethics. This statement will
also require that the Employee state that he or she is in full compliance with
the Code.
 
EMPLOYEE CERTIFICATION AND ACKNOWLEDGEMENT
 
I acknowledge and certify that I have read and understood the information set
forth in the Code of Ethics of International Energy, Inc. and will comply with
these principles in my daily work activities. I am not aware of any violation of
the standards of International Energy’s Code of Ethics.
 
Date:
         
Name (print):
         
Position:
         
Address:
         
Signature:
   


 
 

--------------------------------------------------------------------------------

 